EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET March 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $46,299,529 Prepaid expenses 486,703 Interest receivable and other current assets 17,382 Total current assets 46,803,614 Equipment and leasehold improvements, net of accumulated depreciation and amortization 671,934 Total assets $47,475,548 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $427,092 Accrued compensation 164,495 Accrued and other liabilities 155,286 Total current liabilities not subject to compromise 746,873 Prepetition liabilities 306,838,039 Shareholders' deficit Common stock 219,030,854 Warrants 598,172 Accumulated deficit (479,738,390 ) Total shareholders' deficit (260,109,364 ) Total liabilities and shareholders' deficit $47,475,548 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended March 31, 2009 (Unaudited) Revenues $— Operating expenses: Research and development 588,237 General and administrative 915,729 Total operating expenses 1,503,966 Operating loss (1,503,966 ) Interest and other income — Interest expense — Net loss before reorganization items (1,503,966 ) Reorganization items, net (212,573 ) Net loss $(1,716,539 ) Net loss per share – basic and diluted $(0.04 ) Weighted average shares outstanding – basic and diluted 39,518,492
